Order entered November 18, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01139-CV

  ALANI CONSULTING, INC. AND B12 CONSULTING, LLC, Appellants

                                           V.

                          UST GLOBAL INC., Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-01748

                                      ORDER

      Before the Court is the parties’ November 17, 2022 joint motion for

extension of briefing deadlines. We GRANT the motion and ORDER appellee’s

response brief be filed no later than December 21, 2022 and appellants’ reply brief

be filed no later than January 17, 2023.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE